DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.8296791 and claims 1-13 of U.S. Patent No. 10572896. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated in every aspect of the  patented claims of US8296791 except that the instant claims are directed toward “video data”, which is an obvious variant of the “audio data” as in the patented claims. Furthermore, the instant claims are not patentably distinct from the patented claims of US10572896 because the claims of the instant application are anticipated in every aspect of the  patented claims.

Instant Application
17/199355
U.S. Patent No.
8296791
U.S. Patent No.
10572896
1. A media measurement method comprising: 

using one or more computers to generate a play stream of content identification results corresponding to a sequence of submitted data samples, 

the submitted data samples corresponding to video data samples captured at a monitoring device associated with a monitored audience member; and 

using one or more computers to utilize sample sequence data and content offset data to deduce play-altering actions of the monitored audience member, 
the sample sequence data corresponding to a sequence of the content identification results.

Claim 2



























Claim 3
Claim 4
Claim 5
Claim 6
Claim 7
Claim 8
Claim 9
1. A media measurement method comprising: 

using one or more computers to generate a play stream of content identification results corresponding to a sequence of submitted data samples, 

the submitted data samples corresponding to audio data samples captured at a monitoring device associated with a monitored audience member; and 

using one or more computers to utilize sample sequence data and content offset data to deduce play-altering actions of the monitored audience member, 
the sample sequence data corresponding to a sequence of the content identification results, 

the content offset data including content offsets associated with the content identification results, a content offset indicating a time position of a content identification result within identified content, wherein to utilize comprises, for a particular plurality of submitted data samples and corresponding content identification results, comparing a progression of log times associated with capture timing of each of the particular plurality of submitted data samples and a progression of content offsets of the corresponding content identification results.







Claim 2
Claim 3
Claim 4
Claim 5
Claim 6
Claim 7
Claim 8
1. A media measurement method comprising: 

using one or more computers to generate a play stream of content identification results corresponding to a sequence of submitted data samples, 

the submitted data samples corresponding to video data samples captured at a monitoring device associated with a monitored audience member; 

using one or more computers to utilize sample sequence data and content offset data to deduce play-altering actions of the monitored audience member, 
the sample sequence data corresponding to a sequence of the content identification results, 

the content offset data including content offsets associated with the content identification results, a content offset indicating a time position of a content identification result within identified content, wherein to utilize comprises, for a particular plurality of submitted data samples and corresponding content identification results, comparing a progression of log times associated with capture timing of each of the particular plurality of submitted data samples and a progression of content offsets of the corresponding content identification results; and 

using one or more computers to utilize deduced play altering actions of the monitored audience member to generate a media measurement report.
Claim 2
Claim 3
Claim 4
Claim 5
Claim 6
Claim 7
Claim 8

The analysis for the claims not specifically shown above is similar.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites:
“using one or more computers to generate a play stream of content identification results corresponding to a sequence of submitted data samples, the submitted data samples corresponding to video data samples captured at a monitoring device associated with a monitored audience member; and 
using one or more computers to utilize sample sequence data and content offset data to deduce play-altering actions of the monitored audience member, the sample sequence data corresponding to a sequence of the content identification results”. 
The limitation of “using one or more computers to utilize sample sequence data and content offset data to deduce play-altering actions of the monitored audience member, the sample sequence data corresponding to a sequence of the content identification results”, as drafted, is a process that, under its broadest reasonable interpretations, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “using the one or more computers”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “using the one or more computers” language, “deducing” in the context of this claim encompasses a user making mental note or guessing which play-altering actions were performed based on information.
Additionally, the mere recitation of a generic computer does not take the claim limitation out of the mental processes grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea, and this judicial exception is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims recite the additional elements of: one or more computers to perform the deduction step, and “using one or more computers to generate a play stream of content identification results corresponding to a sequence of submitted data samples, the submitted data samples corresponding to video data samples captured at a monitoring device associated with a monitored audience member”. The computer/computers are recited at a high-level of generality (i.e., as a generic computer performing generic computer functions of receiving and determining information), such that they and the addition step amount to no more than mere instructions for simple data-gathering using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim is not patent-eligible.
Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore are not patent-eligible.
The analysis for claims 10-12 is similar.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolessar et al. (US7483975, hereinafter Kolessar) in view of Wang et al. (US20020083060, hereinafter Wang) and Hansen et al. (US20020038456, hereinafter Hansen).

Regarding claim 1, Kolessar discloses a media measurement method (see Kolessar, Figs. 1 and 2) comprising:
submitted data samples corresponding to video data samples captured at a monitoring device associated with a monitored audience member (see Kolessar, col 7, lines 33-41, col 8, lines 55-60 and lines 66-67, col 9, lines 3-6 and col 18, lines 47-52),
using one or more computers to utilize sample sequence data and content offset data (content offset data limitation, see Kolessar, col 9, line 48 and incorporated-by-reference patent US5512933 to Wheatley, col 2, lines 22-28, col 3, lines 9-19 and col 5, lines 47-55) to deduce play-altering actions of a monitored audience member, the sample sequence data corresponding to a sequence of the content identification results (Kolessar teaches that a lack of the reproduction of an audio signal may be determined by examining the measurement data pertaining to three consecutive time periods, wherein during the first and third time periods, the indication data is provided, but during the second time period, the indication is not provided. For example, for three consecutive time periods, it may be determined that the submitted samples are three consecutive portions of a particular program {see Kolessar, col 18, lines 47-52 and Fig. 10}, where the first and third samples produce an indication code, but where the second sample does not produce the indication code, then it may be determined that a specific portion of the program was muted by the user for a certain amount of time. Kolessar's measurement data of three consecutive time periods may also be used to deduce other play-altering actions {see Kolessar, col 7, lines 30-32}, such as changing a channel/switching to a different program {see Kolessar, col 19, lines 64-65}. For example, for three consecutive time periods, it may be determined that that the first two submitted samples correspond to two consecutive portions of a program, and the third corresponds to a different program {see Kolessar, Fig. 10}, thereby indicating that a user switched programs/changed channels. Therefore, the limitation as claimed is reasonably met).
Kolessar does not specifically disclose generating a play stream of content identification results corresponding to a sequence of submitted data samples.
In an analogous art relating to a system for identifying media, Wang discloses content identification results (see Wang, [0105], lines 1-18) corresponding to a sequence of submitted data samples (see Wang, [0090], lines 1-3).
It would have been obvious for a person having ordinary skill in the art at the time of the invention to modify Kolessar’s system to include the limitations as taught by Wang for the advantage of providing an improved system for gathering media usage information on identified media that may be recognized in real time, recognized when mixed together with other recordings in a single stream, and recognized when subjected to high levels of noise and distortion.
Kolessar in view of Wang does not specifically disclose generating a play stream of results.
In an analogous art relating to a system for providing media to a user, Hansen discloses generating a play stream of results (see Hansen, [0027], lines 2-6).
It would have been obvious for a person having ordinary skill in the art at the time of the invention to modify the system of Kolessar in view of Wang to include the limitations as taught by Hansen for the advantage of providing an improved system for gathering media usage information on identified media in which the results of the identifications are provided in an economically viable and continuous manner (see Hansen, [0009]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is Chenea.Smith@uspto.gov. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421